11th Court of Appeals
Eastland, Texas
Opinion
 
Donny-Joe Curry
            Appellant
Vs.                  No. 11-04-00089-CR – Appeal from Callahan County
State of Texas
            Appellee
 
            The trial court convicted Donny-Joe Curry of filing a fraudulent financial instrument and
assessed his punishment at confinement for six years.  However, the trial court suspended the
imposition of the sentence and placed appellant on community supervision for six years.  In its
certification of defendant’s right to appeal, the trial court states that appellant “has waived his right
to appeal” and that “in consideration of the court placing him” on community supervision, appellant
“waives his right to appeal.”
            Appellant has not invoked the jurisdiction of this court.  The appeal is dismissed.
 
                                                                                    PER CURIAM
 
May 20, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.